DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a method for manufacturing a carbon fiber, comprising:
a step (1) of immersing a carbon fiber composite material (CFC) in an acidic aqueous solution to elute at least a part of a resin component of the CFC, to thereby obtain a substantially fibrous product; and
a step (2) of immersing the substantially fibrous product obtained in the step (1) in an alkaline aqueous solution to elute at least a part of a resin component of the substantially fibrous product, to thereby obtain a fibrous product.

Itatsu (JP 2013/064219), Shibata (JP 2005/2555835) and Fukuzawa (JP 2005/255899) teach a method for manufacturing a carbon fiber. The references do not teach a step (1) of immersing a carbon fiber composite material (CFC) in an acidic aqueous solution to elute at least a part of a resin component of the CFC, to thereby obtain a substantially fibrous product; and a step (2) of immersing the substantially fibrous product obtained in the step (1) in an alkaline aqueous solution to elute at least a part of a resin component of the substantially fibrous product, to thereby obtain a fibrous product.
From the description of the Patent Literature, it is apparent that the mechanical strength of a carbon fiber or a composite material thereof is reduced by a heat treatment of CFRP at 400°C or more, or an electrolysis treatment under other conditions than proper conditions. Meanwhile, the method for performing a dissolution treatment at low temperatures using an organic solvent in order to avoid deterioration of the carbon fiber for the recycling treatment of CFRP requires solvent recovery equipment, a specific compound, and the like, resulting in a higher manufacturing cost. Wide expansion of the use of a carbon fiber requires a recycled carbon fiber capable of being at a low cost and keeping the strength inherent in a carbon fiber. This incurs a demand for the development of a manufacturing method therefor. Under such circumstances, it is an object of the present invention to provide a method for recovering and recycling a carbon fiber from a carbon fiber composite material (CFC) at a low cost without deteriorating the carbon fiber. The present inventors have conducted various studies, have found a method capable of decomposing a resin without deteriorating a carbon fiber using acidic and alkaline aqueous solutions without heating CFC at high temperatures, and recovering only the carbon fiber, and have completed the present invention. Therefore the invention provides a method of deteriorating the carbon fiber in a more environmentally safe way while reducing cost as well as keeping the strength of the fiber high.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748       
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748